Exhibit 99.1 C o nt a ct I n fo r m a ti o n: Alan I. Rothenberg Chairman/Chief Executive Officer Phone: (310) 270-9501 Jason P. DiNapoli President/Chief Operating Officer Phone: (310) 270-9505 1 st C E N T U RY B ANCS H A R E S, I N C. R E PO R T S F I N A NC I A L R E SU L T S FO R T H E QUARTER AND SIX MONTHS ENDED JUNE 30, 2015 L o s An g ele s , CA ( July 29 , ) – 1st Century Bancshares, Inc. (the “Company”) (NASDAQ:FCTY), the holding company for 1st Century Bank, N.A. (the “Bank”), today reported net income for the three and six months ended June 30, 2015 of $515,000 and $830,000, respectively, compared to $779,000 and $1.2 million for the same periods last year. Pre-tax, pre-provision earnings for the three and six months ended June 30, 2015 was $1.5 million and $2.2 million, respectively, compared to $1.4 million and $2.2 million for the same periods last year. Included in net income for the three and six months ended June 30, 2015 are gains in connection with the sale of securities of none and $75,000, respectively, compared to $533,000 and $786,000 for the same periods last year, as well as provisions for loan losses of $575,000 and $725,000, respectively, compared to $100,000 for both of the same periods last year. Pre-tax, pre-provision earnings, a non-GAAP financial measure, is presented because management believes adjusting the Company’s results to exclude taxes and loan loss provisions provides stockholders with a useful metric for evaluating the profitability of the Company. A schedule reconciling our GAAP net income to pre-tax, pre-provision earnings is provided in the table below. Alan I. Rothenberg, Chairman of the Board of Directors and Chief Executive Officer of the Company, stated, “I’m proud to announce our financial results for the quarter ended June 30, 2015, where we once again finished the quarter at new record levels for total assets, loans and deposits. Total assets exceeded $660 million at June 30, 2015, representing an increase of 13% during the first six months of the year, while our loans and deposits grew by over 17% and 15%, respectively. Our net interest income for the current quarter improved to $5.7 million, an increase of over 27% from the same period last year, while our net interest margin grew to 3.63%. In addition, asset quality remains strong with total non-performing assets to total assets at 11 basis points at June 30, 2015.” Jason P. DiNapoli, President and Chief Operating Officer of the Company, added, “The growth that we experienced this quarter, as well as throughout this economic cycle, is a tribute to the loyalty of our customers and the dedication of our team. Together we’ve created a unique bank that is focused on building long-term relationships with our customers by delivering personalized service and customized solutions and committed to serving our community in West Los Angeles.” 2nd Q u a r t er H i g hli g h t s • The Bank’s total risk-based capital ratio was 11.78% at June 30, 2015, compared to the requirement of 10.00% to generally be considered a “well capitalized” financial institution for regulatory purposes. The Bank’s equity is comprised solely of common stock and does not include any capital from trust preferred securities, convertible preferred stock or other equity or debt instruments. • For the three and six months ended June 30, 2015, the Company recorded net income of $515,000, or $0.05 per diluted share, and $830,000, or $0.08 per diluted share, respectively. During the same periods last year, the Company reported net income of $779,000, or $0.08 per diluted share, and $1.2 million, or $0.12 per diluted share, respectively. The decline in net income during the three months ended June 30, 2015 as compared to the same period last year was primarily due to a $475,000 increase in provision for loan losses, a $533,000 decline in gains from the sale of securities, and a $571,000 increase in non-interest expenses. These items were partially offset by an increase in net interest income of $1.2 million, primarily related to an increase in the average balance of loans during the current quarter as compared to the same period last year. The decline in net income during the six months ended June 30, 2015 as compared to the same period last year was primarily due to a $625,000 increase in provision for loan losses, a $711,000 decline in gains from the sale of securities, and a $1.1 million increase in non-interest expenses. These items were partially offset by an increase in net interest income of $1.9 million, primarily related to an increase in the average balance of loans during the six months ended June 30, 2015, as compared to the same period last year. • At June 30, 2015 and 2014, the Company’s book value per share was $6.07 and $5.83, respectively, representing an increase of 4.1%. • Net interest margin was 3.63% and 3.55% for the three and six months ended June 30, 2015, compared to 3.33% and 3.29% for the same periods last year. The improvement in our net interest margin was primarily due to an increase in the average balance of loans relative to total earning assets as compared to the same periods last year. During the three and six months ended June 30, 2015 the average balance of loans relative to total earning assets was 80.1% and 78.8%, respectively, compared to 72.5% and 70.9% for the same periods last year. • Total core deposits, which include non-interest bearing demand deposits, interest bearing demand deposits, and money market deposits and savings, were $532.4 million, $462.4 million and $493.8 million at June 30, 2015, December 31, 2014 and March 31, 2015, respectively. Non-interest bearing deposits represent 59.2% of total deposits at June 30, 2015, compared to 56.1% at December 31, 2014, and 59.6% at March 31, 2015. • Cost of funds declined to 12 basis points for both the three and six months ended June 30, 2015, compared to 15 basis points and 16 basis points for the same periods last year. • Loans increased to $519.1 million at June 30, 2015, compared to $442.9 million at December 31, 2014 and $479.9 million at March 31, 2015. Loan originations were $84.1 million and $145.5 million during the three and six months ended June 30, 2015, compared to $77.0 million and $101.3 million during the same periods last year. • Non-performing loans were $712,000, or 0.14% of total loans, at June 30, 2015, compared to $632,000, or 0.14%, and $632,000, or 0.13%, of total loans, at December 31, 2014 and March 31, 2015, respectively. • Non-performing assets as a percentage of total assets were 0.11%, 0.11% and 0.10% at June 30, 2015, December 31, 2014 and March 31, 2015, respectively. • Net loan charge-offs were $17,000 and $1,000 during the three and six months ended June 30, 2015, respectively, compared to net recoveries of $15,000 and $31,000 during the same periods last year. • As of June 30, 2015, the allowance for loan losses (“ALL”) was $8.3 million, or 1.60% of total loans, compared to $7.6 million, or 1.72% of total loans, at December 31, 2014 and $7.8 million, or 1.62% of total loans, at March 31, 2015. The ALL to non-performing loans was 1,169.53% and 1,203.03% at June 30, 2015 and December 31, 2014, respectively. • Investment securities declined to $75.5 million at June 30, 2015, representing 11.4% of our total assets, compared to $79.7 million, or 13.6% of our total assets, at December 31, 2014 and $73.0 million, or 11.8% of our total assets, at March 31, 2015. During the six months ended June 30, 2015, the Company sold investment securities with an amortized cost of $5.9 million, recognizing gains of $75,000. No securities were sold during the three months ended June 30, 2015. During the three and six months ended June 30, 2014, the Company sold investment securities with an amortized cost of $28.6 million and $43.4 million, respectively, recognizing gains of $533,000 and $786,000, respectively. C a pi ta l Adequ a cy At June 30, 2015, the Company’s stockholders’ equity totaled $62.7 million compared to $61.7 million at December 31, 2014. At June 30, 2015, the Bank’s total risk-based capital ratio, tier 1 risk-based capital ratio, common equity tier 1 ratio and tier 1 leverage ratio were 11.78%, 10.53%, 10.53% and 9.24%, respectively, compared to the requirements of 10.00%, 8.00%, 6.50% and 5.00%, respectively, to generally be considered a “well capitalized” financial institution for regulatory purposes. B a l a nce Sheet Total assets at June 30, 2015 were $661.3 million, representing an increase of $76.1 million, or 13.0%, from $585.2 million at December 31, 2014. Cash and cash equivalents at June 30, 2015 were $62.5 million, representing an increase of $4.0 million, or 6.9%, from $58.5 million at December 31, 2014. Loans increased by $76.2 million, from $442.9 million at December 31, 2014 to $519.1 million at June 30, 2015. Loan originations were $84.1 million and $145.5 million during the three and six months ended June 30, 2015, compared to $77.0 million and $101.3 million during the same periods last year. The majority of loan originations during the three and six months ended June 30, 2015 were related to commercial real estate loans and consumer lending loans. Prepayment speeds for the three and six months ended June 30, 2015 were 15.6% and 13.4%, compared to 11.5% and 12.9% for the same periods last year. Investment securities were $75.5 million at June 30, 2015, compared to $79.7 million at December 31, 2014, representing a decline of $4.1 million, or 5.2%. During the six months ended June 30, 2015, the Company sold investment securities with an amortized cost of $5.9 million, recognizing gains of $75,000. No securities were sold during the three months ended June 30, 2015. During the three and six months ended June 30, 2014, the Company sold investment securities with an amortized cost of $28.6 million and $43.4 million, respectively, recognizing gains of $533,000 and $786,000, respectively. The weighted average life of our investment securities was 3.69 years and 4.02 years at June 30, 2015 and December 31, 2014, respectively. Total liabilities at June 30, 2015 increased by $75.1 million, or 14.3%, to $598.6 million compared to $523.5 million at December 31, 2014. This increase is primarily due to a $77.7 million increase in deposits. Total core deposits, which includes non-interest bearing demand deposits, interest bearing demand deposits and money market deposits and savings, were $532.4 million and $462.4 million at June 30, 2015 and December 31, 2014, respectively, representing an increase of $70.0 million, or 15.1%. Credit Q u a li t y A ll o w an ce an d P r o vi s i o n f o r L oa n L o ss es The ALL was $8.3 million, or 1.60% of our total loan portfolio, at June 30, 2015, compared to $7.6 million, or 1.72% of our total loan portfolio, at December 31, 2014. At June 30, 2015 and December 31, 2014, our non-performing loans were $712,000 and $632,000, respectively. The ratio of our ALL to non-performing loans was 1,169.53% and 1,203.03% at June 30, 2015 and December 31, 2014, respectively. In addition, our ratio of non-performing loans to total loans was 0.14% at both June 30, 2015 and December 31, 2014, respectively. The ALL is impacted by inherent risk in the loan portfolio, including the level of our non-performing loans, as well as specific reserves and charge-off activities. During the three and six months ended June 30, 2015, we recorded a provision for loan losses of $575,000 and $725,000, respectively, compared to $100,000 for both the three and six months ended June 30, 2014. The increase in our provision for loan losses during the three and six months ended June 30, 2015 compared to the same periods last year was primarily attributable to the increase in the growth rate of our loan portfolio during the three and six months ended June 30, 2015. During the three and six months ended June 30, 2015, the Bank’s loan portfolio increased by 8.2% and 17.2%, respectively, compared to increases of 9.7% and 7.6% during the same periods last year. Criticized and classified loans generally consist of special mention, substandard and doubtful loans. Special mention, substandard and doubtful loans were $127,000, $1.4 million and none, respectively, at June 30, 2015, compared to $152,000, $2.2 million and none, respectively, at June 30, 2014. We had net charge-offs of $17,000 and $1,000 during the three and six months ended June 30, 2015, compared to net recoveries $15,000 and $31,000 for the same periods last year. At June 30, 2015, the ALL to total loans was 1.60% compared to 1.72% at December 31, 2014. The risks associated with the adequacy of our ALL and the decline in this ratio may have increased as a result of our loan growth. Management will continue to closely monitor the adequacy of the ALL and will make adjustments as warranted. Management believes that the ALL as of June 30, 2015 and December 31, 2014 was adequate to absorb probable and inherent risks in the loan portfolio. N on-P e r f o r mi n g A ss ets Non-performing assets totaled $712,000 and $632,000 at June 30, 2015 and December 31, 2014. Non-accrual loans totaled $712,000 and $632,000 at June 30, 2015 and December 31, 2014. As a percentage of total assets, the amount of non-performing assets was 0.11% at both June 30, 2015 and December 31, 2014. Net I n t ere s t I nc o m e a nd M a r g in During the three and six months ended June 30, 2015, net interest income was $5.7 million and $10.8 million, respectively, compared to $4.5 million and $8.9 million for the same periods last year. The improvement in net interest income was primarily attributable to increases in the average balances of our loan portfolio during the three and six months ended June 30, 2015 as compared to the same periods last year, partially offset by a decline in the average balance of our investment portfolio during the same periods. The average balances of our loan portfolio were $507.2 and $481.1 million during the three and six months ended June 30, 2015, compared to $393.3 million and $384.3 million for the same periods last year. The average balances of our investment portfolio were $72.6 million and $75.5 during the three and six months ended June 30, 2015, compared to $96.5 million and $102.0 million for the same periods last year. The Company’s net interest margin (net interest income divided by average interest earning assets) was 3.63% for the quarter ended June 30, 2015, compared to 3.33% for the same period last year. The 30 basis point increase in net interest margin is primarily due to an increase in the average balance of loans relative to total average earning assets as compared to the same period last year. The percentage of average loans to total average earning assets increased to 80.1% during the quarter ended June 30, 2015, compared to 72.5% during the same period last year. The Company’s net interest margin was 3.55% for the six months ended June 30, 2015, compared to 3.29% for the same period last year. As discussed above, the improvement in our net interest margin is primarily due to an increase in the average balance of loans relative to total earning assets as compared to the same period last year. The percentage of average loans to total average earning assets increased to 78.8% during the six months ended June 30, 2015, compared to 70.9% during the same period last year. N o n - I n t ere s t I nc o m e Non-interest income was $108,000 and $338,000 for the three and six months ended June 30, 2015, compared to $723,000 and $1.1 million for the same periods last year. During the six months ended June 30, 2015, the Company sold investment securities with an amortized cost of $5.9 million, recognizing gains of $75,000. No securities were sold during the three months ended June 30, 2015. During the three and six months ended June 30, 2014, the Company sold $28.6 million and $43.4 million of investment securities, recognizing gains of $533,000 and $786,000. With the exception of such gains, non-interest income primarily consists of customer related fee income. N o n - I n t ere s t E x pe n s e Non-interest expense was $4.4 million and $8.9 million for the three and six months ended June 30, 2015, compared to $3.8 million and $7.8 million for the same periods last year. The increases in non-interest expense during the three and six months ended June 30, 2015 as compared to the same periods last year is primarily due to the costs incurred to expand the Bank’s business development and related operational support teams, as well as the supplemental costs associated with the Bank’s recently opened relationship office in Beverly Hills. I nc o m e T a x P r ov i s i o n During the three and six months ended June 30, 2015, we recorded tax provisions of $394,000 and $640,000, respectively, compared to a tax provision of $565,000 and $875,000 for the same periods last year. The changes in tax provision were consistent with the changes in pre-tax earnings. Net I nc o m e For the three and six months ended June 30, 2015, the Company recorded net income of $515,000, or $0.05 per diluted share, and $830,000, or $0.08 per diluted share, compared to $779,000, or $0.08 per diluted share, and $1.2 million, or $0.12 per diluted shares, for the same periods last year. Included in net income for the three and six months ended June 30, 2015 are gains in connection with the sale of securities of none and $75,000, respectively, compared to $533,000 and $786,000 for the same periods last year. About 1 st Century Bancshares, Inc. 1st Century Bancshares, Inc. is a publicly owned company traded on the NASDAQ Capital Market under the symbol “FCTY.” The Company’s wholly-owned subsidiary, 1st Century Bank, N.A., is headquartered in the Century City area of Los Angeles, with a full service business bank in Century City, CA, and relationship offices in Santa Monica and Beverly Hills, CA. The Bank’s primary focus is serving the specific banking needs of entrepreneurs, professionals and small businesses with the personal service of a traditional community bank, while offering the technologies of a big money center bank. The Company maintains a website at www.1cbank.com. By including the foregoing website address link, the Company does not intend to and shall not be deemed to incorporate by reference any material contained therein. S af e Ha rb or C e r t a in m a tte r s d i s c u ss ed in t h is p r e s s r ele a s e m a y c on s tit u te f o rw a r d- l oo ki n g s t a teme n ts w it h in t h e me an i n g o f t h e P r iv a te S ec u r ities Liti ga ti o n R ef o r m A ct o f 1 9 95 . Y o u c a n fi n d m an y ( bu t no t a ll) o f t h e s e f o rw a r d - l oo ki n g s t a teme n ts b y l oo ki n g f o r w o r d s s u ch as “ app r o xim a te s , ” “ b elieve s , ” “ex p ect s , ” “ an tici pa te s , ” “e st im a te s , ” “i n te nd s , ” “ p l an s , ” “ w ou l d, ” “m a y” o r o t h er s im i l ar ex p r e ss i on s in t h is p r e s s r ele a s e. T h e s e s t a teme n ts a r e ba s e d up o n o u r m an a g eme n t ’ s c u rr e n t ex p ect a ti on s a n d s p e a k o n ly a s o f t he da te h e r e o f. F o rw a r d- l oo ki n g s t a teme n ts a r e s ub ject to ce r t a in r i s ks an d un ce r t a i n ties t h a t c ou ld c a u s e ou r a ct u a l r e s u lt s , p e r f o r m an ce o r a c h ieveme n ts to d iffer m a te r i a lly an d ad ve r s ely f r o m t ho s e ex p r e ss e d , s ugg e s ted o r im p lied h e r ei n . A cc o r d i ng ly, i n ve s t o r s s hou ld u s e c au ti o n i n r elyi n g o n f o rw a r d -l oo ki n g s t a teme n ts to an tici pa te f u t u r e r e s u lts o r t r e nd s . T h e s e r i s k s and un ce r t a i n ties i n cl ud e, b u t a r e no t limited t o : ( 1 ) t h e im pa ct o f c hang es in i n te r e s t r a te s , ( 2 ) po litic a l i n s t ab ility, ( 3 ) c han g es in t he m on et a r y po licies o f t h e U . S . G o ve r n me n t, ( 4 ) a r e n e w ed d ecli n e in ec o n o mic c ond iti o n s , ( 5 ) renewed d ete r i o r a ti o n in t h e v a l u e of C a lif o r n ia r e a l e s t a te, bo th r e s i d e n ti a l an d c o mme r ci a l, ( 6 ) a n i n c r e a s e in t h e level o f n on -p e r f o r mi n g a ss ets an d c ha r g e -o ff s , ( 7 ) f u r t h er i n c r e a s ed c o m p etiti o n a m on g fi n an ci a l i n s tit u ti on s , ( 8 ) t h e C o m pan y ’ s ab ility to c o n ti nu e to a tt r a ct i n te r e s t b e a r i n g d e p o s its an d q ua lity l o a n c u s t o me rs , ( 9 ) f u r t h er go ve r n me n t r e gu l a ti o n an d t h e im p leme n t a ti o n a n d c o s ts a ss o ci a ted w ith t h e s a m e , ( 10 ) internal an d exte rn a l f r au d an d cy b e r - s ec u r ity t h r e a ts i n cl ud i n g t h e l o s s o f b a n k o r c u s t o m er f und s , l o s s o f s y s tem f un cti ona lity o r t he t h eft o r l o s s o f da t a , ( 11 ) m a n ag eme n t ’ s ab ility to s u cce ss f u lly m anag e t h e C o m pan y ’ s op e r a ti on s , and (12) t h e o t h er r i s ks s et f o r th in t h e C o m pan y ’ s r e po r ts filed w ith t h e U .S . S ec u r ities an d E x c hang e C o mmi ss i on . T h e C o m p an y d o es no t u nd e r t a ke, a n d s p ecific a lly d i s cl a im s an y ob li ga ti o n to r e vi s e o r upda te a n y f o rw a r d- l o o ki n g s t a teme n ts f o r an y r e a so n. # # # (Tables follow) SU M M ARY F I NANC I A L I N FO R M A TI O N The following tables present relevant financial data from the Company’s recent performance (dollars in thousands, except per share data): June 30, 2015 December 31, 2014 June 30, 2014 Balance Sheet Results: (unaudited) (unaudited) Total Assets $ $ $ Total Loans $ $ $ Allowance for Loan Losses (“ALL”) $ $ $ Non-Performing Assets $ $ $ Investment Securities-AFS, at estimated fair value $ $ $ Deposits: Non-Interest Bearing Demand Deposits $ $ $ Interest Bearing Demand Deposits Money Market Deposits and Savings Certificates of Deposit Total Deposits $ $ $ Total Stockholders’ Equity $ $ $ Gross Loans to Deposits % % % Ending Book Value per Share $ $ $ Common Shares Outstanding Three Months Ended June 30, Quarterly Operating Results (unaudited): Net Interest Income $ $ Provision for Loan Losses $ $ Gain on Sale of AFS Securities $ — $ Non-Interest Income $ $ Non-Interest Expense $ $ Income Tax Provision $ $ Net Income $ $ Basic Earnings per Share $ $ Basic Shares Outstanding Diluted Earnings per Share $ $ Diluted Shares Outstanding Quarterly Net Interest Margin* % % Reconciliation of QTD Net Income to Pre-Tax, Pre-Provision Earnings: Net Income $ $ Provision for Loan Losses Income Tax Provision Pre-Tax , Pre-Provision Earnings $ $ Six Months Ended June 30, YTD Operating Results (unaudited): Net Interest Income $ $ Provision for Loan Losses $ $ Gain on Sale of AFS Securities $ 75 $ Non-Interest Income $ $ Non-Interest Expense $ $ Income Tax Provision $ $ Net Income $ $ Basic Earnings per Share $ $ Basic Shares Outstanding Diluted Earnings per Share $ $ Diluted Shares Outstanding YTD Net Interest Margin* % % Reconciliation of YTD Net Income to Pre-Tax, Pre-Provision Earnings: Net Income $ $ Provision for Loan Losses Income Tax Provision Pre-Tax , Pre-Provision Earnings $ $ *Percentages are reported on an annualized basis
